30 N.Y.2d 628 (1972)
In the Matter of the Claim of John Clippard, Respondent,
v.
Costello Concrete Co., Inc. et al., Appellants. Workmen's Compensation Board, Respondent.
Court of Appeals of the State of New York.
Submitted February 18, 1972.
Decided March 16, 1972.
John H. Roberts for appellants.
Louis J. Lefkowitz, Attorney-General (Henriette Frieder, Ruth Kessler Toch and Daniel Polansky of counsel), for Workmen's Compensation Board, respondent.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, BREITEL and GIBSON. Dissent: Judge JASEN.
Order affirmed, with costs; no opinion.
Judge JASEN dissents and votes to reverse in the following memorandum: In my view, on the record before us, there is no substantial evidence to sustain the board's finding of 100% loss of claimant's use of his left eye. I would reverse and remand for further proceedings to determine the extent of partial loss sustained.